In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Hall, J.), dated September 12, 2002, as upon, in effect, reargument, adhered to its original determination in an order dated March 7, 2001, granting the defendant’s motion for summary judgment dismissing the first cause of action on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
*487The Supreme Court, upon granting reargument, properly adhered to the original determination, since the plaintiff failed to show that the Supreme Court had misapprehended any pertinent law or fact (see CPLR 2221 [d]; Pulsifer v Ardito, 305 AD2d 653 [2003]). Altman, J.P, S. Miller, McGinity, Adams and Mastro, JJ., concur.